DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Response to Amendment
The Amendment filed 12/15/2020 has been entered.  Claims 1-8 remain pending in the application.  Claims 7-8 have been withdrawn.  Claims 9-13 have been canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2012/0282480 A1).
Regarding claim 1, Nishiyama teaches “a mixed powder made up of: a Co-based alloy powder containing, in mass %, 0.03 to 0.6% of C, 0.2 to 3% of Si, 22 to 35% of Cr, and more than 50% of Co; and a Cr carbide powder, the composite coating film is formed by the plasma powder overlaying process” (which reads upon “a metal powder for powder metallurgy, comprising: Co as a principal component; Cr in a proportion of 27 mass% or more and 34 mass% or less; and Si in a proportion of 0.3 mass% or more and 2.0 mass% or less”, as recited in the instant claim; abstract).  Nishiyama teaches that “since Mo, W, B, Ti, V, Zr, Nb, and Ta are effective to improve high-temperature strength, one or more kinds selected from these elements may be contained as needed” (which reads upon “wherein when one element selected from the group consisting of Ti, V, Zr, Nb, Hf, and Ta is defined as a first element, and one element selected from the group and having a higher group number in the periodic table than that of the first element or having the same group number in the periodic table as that of the first element and a higher period number in the periodic table than that of the first element is defined as a second element”, as recited in the instant claim; paragraph [0069]).  Nishiyama teaches that “when one or more kinds selected from B, Ti, V, Zr, Nb, and Ta are contained, the contents thereof are preferably 3% or less, respectively; more preferable upper limits are 1.4% respectively for B, Ti, V, Zr, Nb, and Ta” (paragraph [0069]).  Nishiyama teaches that “if the elements described above are contained even in minute quantities, the effects described above will be achieved; however, the effects will become pronounced when the content is 0.01% or more respectively for Ti, V, Zr, Nb, and Ta” (which reads upon “the first element is contained in a proportion of 0.01 mass% or more and 0.5 mass% or less, and the second element is contained in a proportion of 0.01 mass% or more and 0.5 mass% or less”, as recited in the instant claim; paragraph [0069]).  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of Cr in a proportion of 27 mass% or more and 34 mass% or less lies inside the range disclosed by the prior art of 22-35 wt%.  The claimed range of SI in a proportion of 0.3 mass% or more and 2.0 mass% or less lies inside the range disclosed by the prior art of 0.2-3.0 wt%.  The claimed range of the first and second element in a proportion of 0.01 mass% or more and 0.5 mass% or less lies inside the range disclosed by the prior art of 0.01-1.4 wt%.  Accordingly, the prior art renders the claim obvious.  
Regarding claim 2, Nishiyama teaches the powder of claim 1 as stated above.  Nishiyama teaches that when one or more kinds selected from Mo and W are contained, the contents thereof are preferably 10% or less (paragraph [0069]).  Nishiyama teaches that if the elements described above are contained even in minute quantities, the effects described above will be achieved; however, the effects will become pronounced when the content is 0.001% or more for B; 0.01% or more respectively for Ti, V, Zr, Nb, and Ta; and 0.1% or more respectively for Mo and W (paragraph [0069]).  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of Mo in a proportion of 3 mass% or more and 12 mass% or less overlaps the range disclosed by the prior art of 0.1-10 wt%.  Accordingly, the prior art renders the claim obvious.  
Regarding claim 4, Nishiyama teaches the powder of claim 1 as stated above.  Nishiyama teaches that “since Mo, W, B, Ti, V, Zr, Nb, and Ta are effective to improve high-temperature strength, one or more kinds selected from these elements may be contained as needed” (paragraph [0069]).  There are six possible combinations for the first element and the second element according to claim 1.  Ti is group 4, period 4, and is always the first element.  Zr is group 4, period 5.  V is group 5, period 4.  Nb is group 5, period 5 and is always the second element.  The six combinations and their respective E1, E2, X1, X2 and min and max X1/X2 ratios are shown below.  The top element in each chart is the first element and the lower element is the second element.
X1/X2 ranges in value from 0.1 to 97.5, see attached chart.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 0.3 or more and 3 or less overlaps the range disclosed by the prior art of 0.1 to 97.5.  If the amount of the first element is equal to the amount of the second element, and Nishiyama gives no teaching to use more of one than another, then the X1/X2 ratios vary from 0.56 to 1.94.  Accordingly, the prior art renders the claim obvious.  

    PNG
    media_image1.png
    521
    724
    media_image1.png
    Greyscale

Regarding claim 5, Nishiyama teaches the powder of claim 1 as stated above.  Nishiyama teaches that “when one or more kinds selected from B, Ti, V, Zr, Nb, and Ta are contained, the contents thereof are preferably 3% or less, respectively; more preferable upper limits are 1.4% respectively for B, Ti, V, Zr, Nb, and Ta” (paragraph [0069]).  Nishiyama teaches that “if the elements described above are contained even in minute quantities, the effects described above will be achieved; however, the effects will become pronounced when the content is 0.01% or more respectively for Ti, V, Zr, Nb, and Ta” (paragraph [0069]).  Accordingly, when using two elements, Nishiyama teaches a sum of 0.02 % or more and 2.8% or less.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of the sum of the first element and the second element is 0.05 mass% or more and 0.6 mass% or less lies inside the range disclosed by the prior art of 0.02-2.8 wt%.  Accordingly, the prior art renders the claim obvious.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2012/0282480 A1), as applied to claim 1 above, and further in view of Wang et al. (US 4668290 A).
Regarding claim 3, Nishiyama teaches the powder of claim 1 as stated above.  Nishiyama teaches that a Co-based alloy powder may contain elements such as P, S, N, and O as impurities (paragraph [0072]).  Nishiyama is silent regarding N in a proportion of 0.09 mass% or more and 0.5 mass% or less.  Regarding the subject limitation, it would have been necessary and obvious to look to the prior art for exemplary amounts of N used in metal powder used in powder metallurgy.  Wang provides this teaching.  Wang teaches a dispersion strengthened cobalt-chromium-molybdenum alloy produced by gas atomization, a process for producing said alloy and prostheses (medical device) formed from said alloy (abstract).  Wang teaches that the a high strength, corrosion-resistant, high temperature stable, consolidated biocompatible ductile alloy having homogenously distributed dispersed oxides and fine, equiaxed grain structure after high temperature exposure, produced by gas atomization (column 3, lines 21-41).  Wang teaches that the weight (mass) % of Nitrogen is 0-0.25 (column 3, lines 21-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metal powder of the prior art combination, and adjusting and varying the N, such as within the claimed ranges, as taught by Wang, in order to form a conventional metal powder using known and tested amounts of N predictably suitable for metal powder.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2012/0282480 A1), as applied to claim 1 above, and further in view of Schulz, ULTRAFINE METAL POWDERS FOR HIGH TEMPERATURE APPLICATIONS MADE BY GAS ATOMIZATION, pp.74-84, 2001.  
Regarding claim 6, Nishiyama teaches the powder of claim 1 as stated above.  Nishiyama teaches that “the coating film is formed by converting a coating material, which is heated and melted, into fine particles by gas flow, and making it collide with and stack on the base material” (paragraph [0031]).  However Nishiyama is silent regarding an average particle diameter of 0.5 µm or more and 30 µm or less.  It should be noted that an average particle diameter is a result effective variable.  Schulz teaches anew gas atomizing process disintegrating a stabilized thin melt film by a laminar gas flow at sonic velocity allows the direct production of bulk quantities of 10 µm metal powders in a direct way, avoiding costly screening operations (page 74).  Schulz teaches using nitrogen or argon, mean particle diameters around 10 µm can be achieved with pressures of 2.0 to 2.5 MPa (page 76).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create powder with an average particle diameter of 0.5 µm or more and 30 µm or less since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize desired particle sizes while avoiding costly screening operations.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733